             Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 1 of 17



 1   M. WILLIAM JUDNICH
     Enabled Law Group
 2   P.O. Box 4523
     Missoula, MT 59806
 3   (406) 215-2340
     (406) 721-3783 fax
 4   mj@enabledlawgroup.com
 5   Attorney for Plaintiff
 6
 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE DISTRICT OF MONTANA
 9                               MISSOULA DIVISION
10
11   CURT SIMPSON,
12                 Plaintiff,                      CASE No.:

13         - vs-
14   FUGLI, LLC, and SINCLAIR OIL
     CORPORATION, d/b/a SOUTHGATE                              COMPLAINT
15   MARKET,
16                 Defendants.
17
18
           Plaintiff,   CURT     SIMPSON      (hereinafter     the   “Plaintiff”),   through
19
20   undersigned counsel, hereby files this Complaint and sues FUGLI, LLC, a
21   Montana Limited Liability Company, and SINCLAIR OIL CORPORATION, a
22
     Wyoming Corporation, d/b/a SOUTHGATE MARKET (hereinafter, collectively
23
24   the “Defendants”), for injunctive relief, attorney’s fees and costs (including, but
25
     not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq.,
26
27
     (“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:


                                             -1-
                Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 2 of 17



 1                             JURISDICTION AND PARTIES
 2
           1.       This is an action for declaratory and injunctive relief pursuant to Title
 3
 4   III of the Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter
 5   referred to as the “ADA”). This Court is vested with jurisdiction under 28 U.S.C.
 6
     §1331 and §343.
 7
 8         2.       Venue is proper in this Court, Missoula Division pursuant to 28
 9
     U.S.C. §1391(B) in that all events giving rise to this lawsuit occurred in Missoula
10
     County, Montana.
11
12         3.       At the time of Plaintiff’s visit to Defendants’ Subject Facilities, prior
13
     to instituting he instant action, CURT SIMPSON (hereinafter referred to as
14
15   “SIMPSON”), was a resident of the State of Montana, has an amputation of the

16   right leg and as such suffers from what constitutes a “qualified disability” under
17
     the Americans with Disabilities Act of 1990, and used a wheelchair for mobility.
18
19   He is required to traverse with a wheelchair and is substantially limited to
20   performing one or more major life activities including, but not limited to, walking,
21
     standing, grabbing, tight grasping, and/or pinching or twisting of the wrist.
22
23         4.       The Plaintiff personally visited, on or about November 1, 2019
24
     Defendants’ Subject Facilities, but was denied full and equal access to, and full and
25
     equal enjoyment of, the facilities services, goods, privileges and accommodations
26
27   offered within Defendants’ Subject Facilities, which is the subject of this lawsuit,


                                                -2-
                Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 3 of 17



 1   even though he would be classified as a “bona fide patron”, because of his
 2
     disabilities. Plaintiff lives in Ravalli County, Montana, in close proximity to
 3
 4   Defendants, (within 15.9 miles) and travels in the surrounding areas near
 5   Defendants’ Subject Facilities on a regular basis.
 6
           5.       The Defendants, FUGLI, LLC, a Montana Limited Liability
 7
 8   Company, and SINCLAIR OIL CORPORATION, a Wyoming Corporation, d/b/a
 9
     SOUTHGATE MARKET are authorized to conduct and are conducting business
10
     within the State of Montana.
11
12         6.       Upon information and belief, SINCLAIR OIL CORPOARTION, a
13
     Wyoming Corporation, is the lessee and/or operator of the real property (the
14
15   “Subject Facility”), and the owner of the improvements where the Subject Facility

16   is located which is the subject of this action, the establishment commonly referred
17
     to as SOUTHGATE MARKET located at 1900 South Ave, in Missoula, Montana.
18
19         7.       Upon information and belief, FUGLI, LLC, a Montana Limited
20   Liability Company, is the lessor, operator and/or owner of the real property (the
21
     “Subject Facility”), and the owner of the improvements where the Subject
22
23   Facilities are located which are the subjects of this action.
24
           8.       All events giving rise to this lawsuit occurred in the State of Montana.
25
     Venue is proper in this Court as the premises are located in Missoula County in the
26
27   Montana District, Missoula Division.


                                               -3-
                Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 4 of 17



 1                  COUNT I – VIOLATIONS OF THE AMERICANS WITH
 2
                                       DISABILITIES ACT
 3
 4         9.       On or about July 26, 1990, Congress enacted the Americans with
 5   Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises
 6
     were provided one and a half years from enactment of the statute to implement its
 7
 8   requirements. The effective date of the Title III of the ADA was January 26, 1992.
 9
     42 U.S.C. §12181; 20 C.F.R. §36.508(a).
10
           10.      Congress found, among other things, that:
11
12                  (i)     some 43,000,000 Americans have one or more physical
13
     or mental
                            disabilities, and this number shall increase as the
14                          population continues to grow older;
15
                    (ii)    historically, society has tended to isolate and segregate
16                          individuals with disabilities, and, despite some
17                          improvements, such forms of discrimination against
                            disabled individuals continue to be a pervasive social
18                          problem, requiring serious attention;
19
                    (iii)   discrimination against disabled individuals persists in
20                          such critical areas as employment, housing, public
21                          accommodations,        transportation,    communication,
                            recreation, institutionalization, health services, voting
22
                            and access to public services and public facilities;
23
                    (iv)    individuals with disabilities continually suffer forms of
24
                            discrimination, including outright intentional exclusion,
25                          the discriminatory effects of architectural, transportation,
                            and communication barriers, failure to make
26
                            modifications to existing facilities and practices.
27                          Exclusionary qualification standards and criteria,


                                                 -4-
             Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 5 of 17



 1                        segregation, and regulation to lesser services, programs,
 2                        benefits, or other opportunities; and,

 3                (v)     the continuing existence of unfair and unnecessary
 4                        discrimination and prejudice denies people with
                          disabilities the opportunity to compete on an equal basis
 5                        and to pursue those opportunities for which our country
 6                        is justifiably famous, and costs the United States billions
                          of dollars in unnecessary expenses resulting from
 7                        dependency and non-productivity.
 8
           42 U.S.C. §12101(a)(1)-(3), (5) and (9).
 9
10         11.    Congress explicitly stated that the purpose of the ADA was to:
11
                  (i)     provide a clear and comprehensive national mandate for
12                        the elimination of discrimination against individuals with
13
                          disabilities;
                  (ii)    provide clear, strong, consistent, enforceable standards
14                        addressing discrimination against individuals with
15                        disabilities; and,

16                (iii)   invoke the sweep of congressional authority, including
17                        the power to enforce the fourteenth amendment and to
                          regulate commerce, in order to address the major areas of
18                        discrimination faced day-to-day by people with
19                        disabilities.
20         42 U.S.C. §12101(b)(1)(2), and (4).
21
           12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants
22
23   are places of public accommodation in that they are establishments which provide
24
     goods and services to the public.
25
26
27



                                               -5-
             Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 6 of 17



 1         13.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building
 2
     and/or Subject Facility which is the subject of this action is a public
 3
 4   accommodation covered by the ADA and which must be in compliance therewith.
 5         14.      The Plaintiff is informed and believes, and therefore alleges, that the
 6
     Subject Facility has begun operations and/or undergone remodeling, repairs and/or
 7
 8   alterations since January 26, 1990.
 9
           15.      Defendants have discriminated, and continue to discriminate, against
10
     the Plaintiff, and others who are similarly situated, by denying full and equal
11
12   access to, and full and equal enjoyment of, goods, services, facilities, privileges,
13
     advantages and/or accommodations at Defendants’ Subject Facilities in derogation
14
15   of 42 U.S.C. §12101, et. seq., and as prohibited by 42 U.S.C. §12182 et. seq., and

16   by   failing    to   remove    architectural    barriers   pursuant   to   42   U.S.C.
17
     §12182(b)(2)(a)(iv), where such removal is readily achievable.
18
19         16.      The Plaintiff has been unable to, and continues to be unable to, enjoy
20   full and equal safe access to, and the benefits of, all accommodations and services
21
     offered at Defendants’ Subject Facilities. Prior to the filing of this lawsuit, the
22
23   Plaintiff visited the subject properties and was denied full and safe access to all the
24
     benefits, accommodations and services of the Defendants. Prior to the filing of this
25
     lawsuit, SIMPSON, personally visited SOUTHGATE MARKET located at 1900
26
27   South Ave, located in Missoula, Montana with the intention of using Defendants’


                                               -6-
              Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 7 of 17



 1   facilities, but was denied full and safe access to the facilities, and therefore
 2
     suffered an injury in fact that is traceable to the Facilities actions. As stated herein,
 3
 4   the Plaintiff has visited the Subject Facilities in the past, prior to the filing of this
 5   lawsuit, resides near said Subject Facility, and Plaintiff intends to return to the
 6
     Subject Facility and Property within six months, or sooner, upon the Subject
 7
 8   Facility being made accessible but is currently deterred from returning due to these
 9
     barriers. As such, Plaintiff is likely to be subjected to reencountering continuing
10
     discrimination at the Subject Facility unless it is made readily accessible to and
11
12   usable by individuals with disabilities to the extent required under the ADA,
13
     including the removal of the architectural barrier which remain at the Subject
14
15   Facility. The injury in fact can be redressed by a favorable decision by this Court.

16         17.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,
17
     the Department of Justice, Office of the Attorney General, promulgated Federal
18
19   Regulations to implement the requirements of the ADA, known as the Americans
20   with Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R.
21
     Part 36, under which said Department may obtain civil penalties of up to $110,000
22
23   for the first violation and $150,000 for any subsequent violation.
24
           18.    The Defendants’ Subject Facilities are in violation of 42 U.S.C.
25
     §12182 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating
26
27   against the Plaintiff, as a result of interalia, the following specific violations:


                                                -7-
       Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 8 of 17



 1   VIOLATIONS
 2
     a) Failure to provide ADA compliant number of accessible parking stalls
 3    throughout the subject property, in violation of 2010 ADAS and 2015
 4    ABAAS Section 208.2. This barrier failed to have any van accessible
      parking stalls to allow Plaintiff van accessible parking which Plaintiff
 5    requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and
 6    such handicapped accessible parking stalls are necessary. Said barrier is
      covered by the A.D.A. guidelines and is in nonconformity with the
 7    requirements for such architecture.
 8
     b) Failure to provide ADA compliant access aisle at an accessible parking
 9    stall, in violation of 2010 ADAS and 2015 ABAAS Section 502.2. This
10    barrier interfered with the Plaintiff’s full and equal enjoyment of the facility
      by failing to have a compliant Access Isle connected to a van accessible
11
      parking stall to allow Plaintiff wheelchair access to the facility after exiting
12    his vehicle which Plaintiff requires as Plaintiff utilizes a wheelchair due to
      the Plaintiff’s disability. Said barrier is covered by the A.D.A. guidelines
13
      and is in nonconformity with the requirements for such architecture.
14
     c) Failure to provide ADA compliant parking stall signage, in violation of
15
      2010 ADAS and 2015 ABAAS Section 502.6. This barrier interfered with
16    the Plaintiff’s full and equal enjoyment of the facility by failing to have a
17
      compliant handicapped parking space identification sign properly displayed
      and mounted. Plaintiff failed to observe proper handicapped parking space
18    identification signs for required handicapped parking areas at Defendant’s
19    establishment and Plaintiff requires handicapped wheelchair access parking
      to the facility as Plaintiff utilizes a wheelchair due to the Plaintiff’s
20    disability. Said barrier is covered by the A.D.A. guidelines and is in
21    nonconformity with the requirements for such architecture.
22   d) Failure to provide ADA compliant parking stall slope grading, in
23    violation of 2010 ADAS and 2015 ABAAS Section 502.4. This barrier
      interfered with the Plaintiff’s full and equal enjoyment of the facility by
24    failing to have a compliant wheelchair ramp with appropriate slope grading.
25    Plaintiff utilized a wheelchair in an attempt to enter Defendant’s premises
      and encountered a noncompliant wheelchair ramp with a non complaint
26
      slope grade for wheelchair access that non-handicapped patrons could
27    access without barrier. Said barrier is covered by the A.D.A. guidelines and
      is in nonconformity with the requirements for such architecture.

                                        -8-
      Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 9 of 17



 1   e) Failure to provide ADA compliant ramp slope grading, in violation of
 2    2010 ADAS and 2015 ABAAS Section 406.1. This barrier failed to have a
      compliant wheelchair accessible ramp slope grading leading to the building
 3    accessible entrance. Plaintiff utilized a wheelchair due to the Plaintiff’s
 4    disability in an attempt to enter Defendant’s premises from the parking lot
      and encountered this barrier that others without disability did not encounter.
 5    Said barrier is covered by the A.D.A. guidelines and is in nonconformity
 6    with the requirements for such architecture.
 7   f) Failure to provide ADA compliant curb ramp flare slope grading, in
     violation of 2010 ADAS and 2015 ABAAS Section 406.1 and 406.3. This
 8
     barrier failed to have a compliant wheelchair ramp flare with appropriate
 9   slope grading. Plaintiff utilized a wheelchair due to the Plaintiff’s disability
     in an attempt to enter Defendant’s premises from the parking lot and
10
     encountered a noncompliant and/or nonexistent wheelchair ramp flare with a
11   non complaint slope grade for wheelchair access. Said barrier is covered by
     the A.D.A. guidelines and is in nonconformity with the requirements for
12
     such architecture.
13
     g) Failure to provide ADA compliant walkway, in violation of 2010 ADAS
14
     and 2015 ABAAS Section 303.2 and 303.3. This barrier failed to have a
15   compliant wheelchair route with exterior route walkway for a wheelchair
16
     accessible route. Plaintiff utilized a wheelchair due to the Plaintiff’s
     disability in an attempt to enter Defendant’s premises and encountered a
17   noncompliant exterior route walkway for wheelchair access that non-
18   handicapped patrons could access without barrier. Said barrier is covered by
     the A.D.A. guidelines and is in nonconformity with the requirements for
19   such architecture.
20
     h) Failure to provide ADA compliant walkway minimum width clearance, in
21   violation of 2010 ADAS and 2015 ABAAS Section 403.5.1. This barrier
22   failed to have a compliant wheelchair route with walkway minimum width
     clearance for a wheelchair accessible route. Plaintiff utilized a wheelchair
23   due to the Plaintiff’s disability in an attempt to enter Defendant’s premises
24   and encountered a noncompliant walkway minimum width clearance for
     wheelchair access that non-handicapped patrons could access without
25
     barrier. Said barrier is covered by the A.D.A. guidelines and is in
26   nonconformity with the requirements for such architecture.
27



                                       -9-
      Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 10 of 17



 1   i) Failure to provide ADA compliant secured floor mats (interior and
 2   exterior) throughout the subject facility, in violation of 2010 ADAS and
     2015 ABAAS Section 302.2. Plaintiff encountered non-complaint secured
 3   floor mats by which he had difficulty negotiating from his wheelchair which
 4   was a barrier that non-handicapped patrons did not have. Said barrier is
     covered by the A.D.A. guidelines and is in nonconformity with the
 5   requirements for such architecture.
 6
     j) Failure to provide ADA compliant transaction counters height, in violation
 7   of 2010 ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2. This barrier
 8   failed to have compliant transaction counters height with wheelchair access.
     Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
 9   enter Defendant’s premises and encountered noncompliant transaction
10   counters height with wheelchair access that non-handicapped patrons could
     access without barrier. Said barrier is covered by the A.D.A. guidelines and
11
     is in nonconformity with the requirements for such architecture.
12
     k) Failure to provide ADA compliant self-serve dispenser height, at several
13
     self-serve dispenser areas throughout the subject facility, in violation of
14   2010 ADAS and 2015 ABAAS Section 308.1. This barrier failed to have
     accessible self-serve dispensers at accessible wheelchair height that did not
15
     allow him adequate reach ranges for equal access to self-service items while
16   in his wheelchair that non-handicapped patrons could access without barrier.
17
     Said barrier is covered by the A.D.A. guidelines and is in nonconformity
     with the requirements for such architecture.
18
19
     l) Failure to provide ADA compliant self-serve dispensers height, in
     violation of 2010 ADAS and 2015 ABAAS Section 308.1. This barrier
20   failed to have compliant self-serve dispensers height accessible by
21   wheelchair that non-handicapped patrons could access without barrier. Said
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the
22   requirements for such architecture.
23
     m) Failure to provide ADA compliant point of sale, merchandise and display
24   reach ranges, throughout the subject facility, in violation of 2010 ADAS and
25   2015 ABAAS Section 308.1. This barrier failed to have point of sale,
     merchandise and display reach ranges, accessible by wheelchair that non-
26   handicapped patrons could access without barrier. Said barrier is covered
27   by the A.D.A. guidelines and is in nonconformity with the requirements for
     such architecture.

                                        - 10 -
      Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 11 of 17



 1   n) Failure to provide ADA compliant restroom directional and informational
 2   signage, in violation of 2010 ADAS and 2015 ABAAS Section 216.8. This
     barrier failed to have compliant restroom directional and informational
 3   signage for wheelchair access. Plaintiff utilized a wheelchair due to the
 4   Plaintiff’s disability in an attempt to enter Defendant’s premises and
     encountered noncompliant restroom directional and informational signage
 5   for wheelchair access that non-handicapped patrons could access without
 6   barrier. Said barrier is covered by the A.D.A. guidelines and is in
     nonconformity with the requirements for such architecture.
 7
 8   o) Failure to provide ADA compliant unobstructed route leading to the
     restroom, in violation of 2010 ADAS and 2015 ABAAS Section 403.5.1.
 9   This barrier failed to have compliant unobstructed wheelchair access leading
10   to the restroom. Plaintiff utilized a wheelchair to access Defendant’s
     restroom and was faced with an obstructed route leading to the restroom.
11
     Said barrier is covered by the A.D.A. guidelines and is in nonconformity
12   with the requirements for such architecture.
13
     p) Failure to provide ADA compliant restroom signage, in violation of 2010
14   ADAS and 2015 ABAAS Section 216.2. This barrier failed to have
     compliant restroom signage for wheelchair access. Plaintiff utilized a
15
     wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
16   premises and encountered noncompliant restroom signage for wheelchair
17
     access that non-handicapped patrons could access without barrier. Said
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the
18   requirements for such architecture.
19
     q) Failure to provide ADA compliant restroom door width clearance, in
20   violation of 2010 ADAS and 2015 ABAAS Section 404.2.3. This barrier
21   failed to have compliant door width clearance accessible by wheelchair.
     Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
22   enter Defendant’s premises and encountered noncompliant restroom door
23   width clearance for wheelchair access that non-handicapped patrons could
     access without barrier. Said barrier is covered by the A.D.A. guidelines and
24   is in nonconformity with the requirements for such architecture.
25
     r) Failure to provide ADA compliant paper towel dispenser height, in
26   violation of 2010 ADAS and 2015 ABAAS Section 308.2.1. This barrier
27   failed to have compliant paper towel dispenser height accessible by
     wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in

                                        - 11 -
      Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 12 of 17



 1   an attempt to enter Defendant’s premises and encountered noncompliant
 2   paper towel dispenser height for wheelchair access that non-handicapped
     patrons could access without barrier. Said barrier is covered by the A.D.A.
 3   guidelines and is in nonconformity with the requirements for such
 4   architecture.
 5   s) Failure to provide ADA compliant lavatory underside clearance, in
 6   violation of 2010 ADAS and 2015 ABAAS Section 606.2. This barrier
     failed to have compliant lavatory underside clearance accessible by
 7   wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
 8   an attempt to enter Defendant’s restroom and encountered noncompliant
     lavatory underside clearance for wheelchair access that non-handicapped
 9   patrons could access without barrier. Said barrier is covered by the A.D.A.
10   guidelines and is in nonconformity with the requirements for such
     architecture.
11
12   t) Failure to provide ADA compliant mirror height, in violation of 2010
     ADAS and 2015 ABAAS Section 603.3. This barrier failed to have
13
     compliant mirror height accessible by wheelchair. Plaintiff utilized a
14   wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
     premises and encountered noncompliant mirror height for wheelchair access
15
     that non-handicapped patrons could access without barrier. Said barrier is
16   covered by the A.D.A. guidelines and is in nonconformity with the
17
     requirements for such architecture.

18   u) Failure to provide ADA compliant paper towel dispenser reach range, in
19
     violation of 2010 ADAS and 2015 ABAAS Section 308.2.1. This barrier
     failed to have compliant paper towel dispenser reach range accessible by
20   wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
21   an attempt to enter Defendant’s premises and encountered noncompliant
     paper towel dispenser reach range for wheelchair access that non-
22   handicapped patrons could access without barrier. Said barrier is covered by
23   the A.D.A. guidelines and is in nonconformity with the requirements for
     such architecture.
24
     v) Failure to provide ADA compliant paper towel dispenser clear floor
25   space, in violation of 2010 ADAS and 2015 ABAAS Section 308.2.2. This
26   barrier failed to have compliant paper towel dispenser clear floor space
     accessible by wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s
27
     disability in an attempt to enter Defendant’s premises and encountered


                                       - 12 -
      Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 13 of 17



 1   noncompliant paper towel dispenser clear floor space for wheelchair access
 2   that non-handicapped patrons could access without barrier. Said barrier is
     covered by the A.D.A. guidelines and is in nonconformity with the
 3   requirements for such architecture.
 4   w) Failure to provide ADA compliant lavatory clear floor space, in violation
 5   of 2010 ADAS and 2015 ABAAS Section 604.3.2. This barrier failed to
     have compliant lavatory clear floor space accessible by wheelchair. Plaintiff
 6   utilized a wheelchair due to the Plaintiff’s disability in an attempt to enter
 7   Defendant’s premises and encountered noncompliant lavatory clear floor
     space for wheelchair access that non-handicapped patrons could access
 8
     without barrier. Said barrier is covered by the A.D.A. guidelines and is in
 9   nonconformity with the requirements for such architecture.
10   x) Failure to provide ADA compliant flushing mechanism location, in
     violation of 2010 ADAS and 2015 ABAAS Section 604.6. This barrier
11
     failed to have compliant flushing mechanism location accessible by
12   wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
     an attempt to enter Defendant’s premises and encountered noncompliant
13
     flushing mechanism location for wheelchair access that non-handicapped
14   patrons could access without barrier. Said barrier is covered by the A.D.A.
15   guidelines and is in nonconformity with the requirements for such
     architecture.
16
     y) Failure to provide ADA compliant rear grab bar, in violation of 2010
17   ADAS and 2015 ABAAS Section 609.4. This barrier failed to have
18   compliant rear grab bar accessible by wheelchair. Plaintiff utilized a
     wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
19   premises and encountered noncompliant rear grab bar wheelchair access that
20   non-handicapped patrons could access without barrier. Said barrier is
     covered by the A.D.A. guidelines and is in nonconformity with the
21   requirements for such architecture.
22
     z) Failure to provide ADA compliant side grab bar, in violation of 2010
23   ADAS and 2015 ABAAS Section 609.4. This barrier failed to have
     compliant side grab bar accessible by wheelchair. Plaintiff utilized a
24
     wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
25   premises and encountered noncompliant side grab bar for wheelchair access
     that non-handicapped patrons could access without barrier. Said barrier is
26
     covered by the A.D.A. guidelines and is in nonconformity with the
27   requirements for such architecture.


                                       - 13 -
            Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 14 of 17



 1         aa) Failure to provide ADA compliant toilet centerline range, in violation of
 2         2010 ADAS and 2015 ABAAS Section 604.2. This barrier failed to have
           compliant toilet centerline range accessible by wheelchair. Plaintiff utilized
 3         a wheelchair due to the Plaintiff’s disability in an attempt to enter
 4         Defendant’s premises and encountered noncompliant toilet centerline range
           for wheelchair access that non-handicapped patrons could access without
 5         barrier. Said barrier is covered by the A.D.A. guidelines and is in
 6         nonconformity with the requirements for such architecture.
 7         bb) Failure to provide ADA compliant clear floor space between lavatory
           and toilet, in violation of 2010 ADAS and 2015 ABAAS Section 604.3.2.
 8
           This barrier failed to have compliant clear floor space between lavatory and
 9         toilet accessible by wheelchair. Plaintiff utilized a wheelchair due to the
           Plaintiff’s disability in an attempt to enter Defendant’s premises and
10
           encountered noncompliant clear floor space between lavatory and toilet for
11         wheelchair access that non-handicapped patrons could access without
           barrier. Said barrier is covered by the A.D.A. guidelines and is in
12
           nonconformity with the requirements for such architecture.
13
           cc) Failure to provide ADA compliant toilet paper dispenser reach range, in
14         violation of 2010 ADAS and 2015 ABAAS Section 604.7. This barrier
15         failed to have compliant toilet paper dispenser reach range accessible by
           wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
16         an attempt to enter Defendant’s premises and encountered noncompliant
17         toilet paper dispenser reach range for wheelchair access that non-
           handicapped patrons could access without barrier. Said barrier is covered by
18         the A.D.A. guidelines and is in nonconformity with the requirements for
19         such architecture.
20         dd) Failure to provide ADA compliant restroom clear floor space, in
           violation of 2010 ADAS and 2015 ABAAS Section 603.2.1. This barrier
21         failed to have compliant restroom clear floor space accessible by wheelchair.
22         Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
           enter Defendant’s premises and encountered noncompliant restroom clear
23
           floor space for wheelchair access that non-handicapped patrons could access
24         without barrier. Said barrier is covered by the A.D.A. guidelines and is in
           nonconformity with the requirements for such architecture.
25
           19. The above-referenced barriers will likely cause a repeated real injury in
26
27   fact in a similar way as listed if not remedied when the Plaintiff frequents this


                                              - 14 -
             Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 15 of 17



 1   property again as described previously. Each of these barriers interfered with the
 2
     Plaintiff’s full and equal enjoyment of the facility by failing to allow Plaintiff the
 3
 4   same access due to the Plaintiff’s disability as those enjoy without disabilities.
 5         20.    Upon information and belief, there are other current violations of the
 6
     ADA at Defendants’ Properties, and only once a full inspection is done can all said
 7
 8   violations be identified due to Plaintiff being deterred from discovering each and
 9
     every barrier as a result of encountering the above-listed violations.
10
           21.    To date, the readily achievable barriers and other violations of the
11
12   ADA still exist and have not been remedied or altered in such a way as to
13
     effectuate compliance with the provisions of the ADA. The barriers to access at
14
15   the Subject Facilities, as described above, have severely diminished Plaintiff’s

16   ability to avail himself of the goods and services offered at the Subject Facilities,
17
     and compromise his safety.
18
19         22.    Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R.
20   §36.304, the Defendants were required to make the Subject Facility, a place of
21
     public accommodation, accessible to persons with disabilities since January 28,
22
23   1992. To date, the Defendants have failed to comply with this mandate.
24
           23.    The Plaintiff has been obligated to retain the undersigned counsel for
25
     the filing and prosecution of this action. The Plaintiff is entitled to have his
26
27



                                              - 15 -
             Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 16 of 17



 1   reasonable attorney’s fees, costs and expenses paid by the Defendants, pursuant to
 2
     42 U.S.C. §12205.
 3
 4         24.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority
 5   to grant the Plaintiff’s injunctive relief; including an order to alter the subject
 6
     facilities to make them readily accessible to, and useable by, individuals with
 7
 8   disabilities to the extent required by the ADA and closing the subject facility until
 9
     the requisite modifications are completed.
10
           25.    The Plaintiff has standing for injunctive relief as to any other barriers
11
12   at the Subject Facility related to his disability even if Plaintiff is not deterred from
13
     returning to the public accommodation at issue pursuant to Chapman v. Pier 1
14
15   Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011).

16         WHEREFORE, the Plaintiff hereby demands judgment against the
17
     Defendants and the Court declare that the subject property and Subject Facilities
18
19   owned, operated, leased, controlled and/or administered by the Defendants are
20   violative of the ADA;
21
           A.     The Court enter an Order requiring the Defendants to alter their
22
23                facilities and amenities to make them accessible to and usable by
24
                  individuals with disabilities to the full extent required by Title III of
25
                  the ADA;
26
27



                                              - 16 -
      Case 9:19-cv-00207-DLC Document 1 Filed 12/23/19 Page 17 of 17



 1   B.    The Court enter an Order directing the Defendants to evaluate and
 2
           neutralize their policies, practices and procedures toward persons with
 3
 4         disabilities, for such reasonable time so as to allow the Defendants to
 5         undertake and complete corrective procedures to the Subject Facility;
 6
     C.    The Court award reasonable attorney’s fees, all costs (including, but
 7
 8         not limited to court costs and expert fees) and other expenses of suit,
 9
           to the Plaintiff; and
10
     D.    The Court award such other and further relief as it deems necessary,
11
12         just and proper.
13
14
15   Dated: This 23rd day of December 2019.

16
17                                    By: /s/ M. William Judnich
18                                        M.William Judnich
                                          Attorney for Plaintiff
19
20
21
22
23
24
25
26
27



                                     - 17 -
